Exhibit 10.4

EXECUTION COPY

AMENDMENT (this “Amendment”) dated as of March 3, 2006, to the Amended and
Restated Credit Agreement dated as of August 4, 1999, as amended and restated as
of February 6, 2006 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”), among ON SEMICONDUCTOR
CORPORATION (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the
“Borrower”), the LENDERS party thereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent.

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrower, and have agreed to extend credit to the Borrower, in each case
pursuant to the terms and subject to the conditions set forth therein.

B. Holdings and the Borrower have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as set forth below.

C. The undersigned Lenders are willing so to amend the Credit Agreement pursuant
to the terms and subject to the conditions set forth herein.

D. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments of Section 2.11. Paragraph (d) of Section 2.11 of the
Credit Agreement is amended by deleting such paragraph in its entirety and
substituting in lieu thereof the following:

(d) Following the end of each fiscal year of the Borrower, the Borrower shall
prepay Term Borrowings in an aggregate amount equal to 50% of Excess Cash Flow
for such fiscal year. Each prepayment pursuant to this paragraph shall be made
within five Business Days after the date on which financial statements are
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event within five Business Days
after the date that is 90 days after the end of such fiscal year).
Notwithstanding the foregoing, any Term Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by telecopy) at least one Business
Day prior to the prepayment date, to decline all or any portion of any
prepayment of its Term Loans pursuant to this paragraph (d).



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Administrative Agent and to each of the Lenders
that:

(a) This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes a legal, valid and binding obligation
of Holdings and the Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) After giving effect to this Amendment, each of the representations and
warranties of Holdings and the Borrower set forth in the Loan Documents is true
and correct on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date.

(c) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
the date that the following conditions shall have occurred (which date shall not
be later than March 3, 2006): (a) the Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
Holdings, the Borrower and the Required Lenders, and (b) all fees and other
amounts due and payable in connection with this Amendment or the Credit
Agreement, including, to the extent invoiced in writing to the Borrower at least
two Business Days prior to such date, reimbursement or payment of all
reasonable, documented, out-of-pocket expenses (including fees, charges and
disbursements of counsel or other advisors) required to be paid or reimbursed by
any Loan Party, shall have been paid or reimbursed, as applicable.

SECTION 4. Credit Agreement. Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement as amended
or modified hereby. This Amendment shall be a Loan Document for all purposes.

SECTION 5. Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to

 

2



--------------------------------------------------------------------------------

this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Amendment.

SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable, documented, out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION, By   /s/ DONALD A. COLVIN   Name:  

Donald A. Colvin

  Title:  

Senior Vice President and

Chief Financial Officer

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, By   /s/ DONALD A. COLVIN   Name:  

Donald A. Colvin

  Title:  

Senior Vice President and

Chief Financial Officer

JPMORGAN CHASE BANK, N.A.,

individually and as administrative agent,

By   /s/ DAVID M. MALLETT   Name:  

David M. Mallett

  Title:   Vice President

 

4



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT AND WAIVER DATED AS OF MARCH 3, 2006, TO THE
CREDIT AGREEMENT DATED AS OF AUGUST 4, 1999, AS AMENDED AND RESTATED AS OF
FEBRUARY 6, 2006, AMONG ON SEMICONDUCTOR CORPORATION, SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC, THE LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT Name of Institution: ___________________   By         
Name:       Title:  

[Multiple signature pages of the various lending institutions make

up the remainder of the amendment and are not reproduced here.]

 

5